Appellant's motion for rehearing proceeds upon a misapprehension. His statement of facts was duly signed by the trial judge. We did not decline to consider *Page 28 
same upon the ground that it was not signed, but expressly stated that the said statement of facts was filed too late for our consideration, which was a correct conclusion.
The other ground of complaint is the refusal of the trial court to grant appellant's application for change of venue. We have no right to consider as error the refusal of a change of venue when no exception to such action was taken by the appellant. There is no bill of exception in this record making such claim.
There are no other complaints in the motion for rehearing, and same will be overruled.
Overruled.